DETAILED ACTION
Notice to Applicant
In the amendment dated 7/22/2021, the following has occurred: Claim 21 was amended.
Claims 2-21 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant has amended the claims to require “first surfaces at a first side of an upper portion of the case and forming a largest area on the upper portion and functioning as a support surface of the battery pack.” Support for the amendment is allegedly found in Figs. 1-4 and paragraph 57 of the as-filed specification. Applicant argues that previously cited Lee does not teach that the uppermost surfaces “[form] a largest area on the upper portion” since they are thin and form various lines but not a “largest area as claimed.” 
	In reviewing paragraph 57 of the as-filed specification, however, the language “forming a largest area” cannot be found. Instead, the specification says there is “a first surface P1 having a largest area” (emphasis added). This is different from the instant claims in at least two ways: the “first surface” is singular and the verb is “having,” not “forming.” It is not clear how or what the difference in language might mean, and the claims have been rejected under § 112 below. The Office points to paragraph 0077 of the instant specification, which says that “support ribs SL protruding from the second surface P2 and forming a flat bottom surface parallel to a floor (not shown).” 

    PNG
    media_image1.png
    933
    697
    media_image1.png
    Greyscale

Instant Fig. 7, depicted above, appears to show ribs SL that “form” a “flat bottom parallel to a floor.” The instant specification appears to use the verb “form” to mean something “encircle” or “limn.” Turning to the Lee reference, it appears that the protrusions on the upper surfaces of the case that can be designated “first surfaces” also “form a largest area,” at least in the sense of marking out, limning, encompassing, etc. an area that also serves “as a support surface” in the sense that the battery rests on it, similar to what appears to be “formed” by the ribs SL in instant Fig. 7. The rejections are therefore maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim now includes the limitation “first surfaces at a first side of an upper portion of the case and forming a largest area on the upper portion and functioning as a support surface of the battery pack.” This language does not appear as-written in the instant specification. It is not clear what the difference in language might mean, and therefore it is not clear what the metes and bounds of the claim are. The claim language refers to two surfaces “forming a largest area on the upper portion” whereas instant paragraph 0057 only refers to a surface P1 “having” a largest area. Use of the verb “forming [an area]” in other parts of the instant specification seems to indicate marking a boundary around, or forming a stable surface for resting on top of another surface. The Office has interpreted the limitation broadly, in a way believed to be  consonant with the instant specification, such that it requires first surfaces forming a stable “surface” with an area marked by its boundaries, and which the battery can rest on stably. The dependent claims are rejected for depending on a rejected base claim.



Claim Rejections - 35 USC § 103
Claims 2-21 are rejected under 35 U.S.C. 102/103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.).
	Regarding Claim 21, Lee teaches:
a battery pack comprising a case with a cell accommodation portion (Fig. 3)

    PNG
    media_image2.png
    872
    571
    media_image2.png
    Greyscale

output terminals protruding upward from a first side of an upper portion of the case, wherein the output terminals protrude from first height-difference surfaces stepped downward from first surfaces sticking up off the top of the casing to provide walls around sensitive parts of the battery pack (Fig. 3)
wherein the second height-difference surface includes a terminal connection, seen in Fig. 2, electrically connecting the battery packs, and interpreted to be a “communication terminal” by virtue of electrically communicating with the other battery packs 
	Insofar as Lee does not explicitly disclose that the connection seen in Fig. 2 is a “communication terminal,” such communication terminals were known in the art and would have been an obvious feature to include in the middle of the upper surface of the cells. See Ripoll Anton for an example of a conventional battery in the art wherein the middle contains the various openings for vents, electrolyte filling, or monitoring devices. 
	Regarding Claim 2, Lee teaches:
wherein the output terminals comprise first and second output terminals and the first height-difference surfaces are on both outermost lateral sides along the first side in a left-right direction of the battery pack in which the first and second output terminals are spaced apart (Fig. 3)
	Regarding Claim 3, Lee teaches:
wherein the first surface comprises a pair of first surfaces on both sides of a second height-difference surface stepped downward from the pair of first surfaces which is between the pair of first surfaces (Fig. 3)
	Regarding Claim 4, Lee teaches:
wherein the second height-difference surface is at a center position of the first side in the left-right direction of the battery pack (Fig. 3)
	Regarding Claim 7, Lee teaches:
wherein the first surfaces are much higher than a variety of surfaces in the middle of the battery pack, but wherein it would have been obvious to one of ordinary skill in the art that the relative 
	Lee appears to teach middle surfaces higher than the outer side surfaces on which the terminals rest. It would have been obvious to arrange the surfaces at any arbitrary heights with the proviso that the top of the protruding elements not exceed the first surfaces. It would have been obvious to one of ordinary skill in the art to place the terminal surfaces on the outermost sides below the middle surface(s) if, for example, using taller terminals relative to middle elements like valves. 
	Regarding Claim 8, Lee teaches:
wherein the first height-difference surfaces are on both lateral outer sides of the pair of first surfaces (Fig. 3)
	Regarding Claim 9, Lee teaches:
wherein the case comprises a front case and a rear case facing each other and coupled to each other in a front-rear direction, and the rear case is thicker than the front case (Figs. 2-3, para 0059)
	Regarding Claim 10, Lee teaches:
wherein the output terminals are on the rear case at positions biased toward the front case (Fig. 4)
	Regarding Claim 11, Lee teaches:
wherein the terminals are at center positions in a thickness direction of the battery pack parallel to the front-rear direction (Fig. 4)
	Regarding Claim 12, Lee teaches:
wherein a second surface inclined with respect to the first surface is on a second side of a lower portion which is opposite the first side of the battery pack (Fig. 3)
	Regarding Claim 13
wherein support ribs protrude from the second surface of the second side to form a flat bottom surface as a support base of the battery pack (Fig. 3, bottom corner)

	Although Lee does not explicitly teach “the first surface having a greater area than the first height-difference surfaces,” it would have been obvious to one of ordinary skill in the art to change the shape of the middle cap plate, including providing an upper surface that extends for a greater area than either of the “height-difference surfaces,” with the motivation simply to change the shape out of aesthetic considerations (Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.), or to elongate the battery and make the battery more rectangular rather than square in response to an obvious shape change of the electrode body. 
Claims 5 and 6 are rejected under 35 U.S.C. 102/103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.) in further view of Ichikawa (US 2016/0351869 to Ichikawa et al.) and/or Aizawa (US 2018/0151859 to Aizawa).
	Regarding Claim 5, Lee teaches:
wherein the second height-difference surface includes a terminal connection, seen in Fig. 2, electrically connecting the battery packs, and interpreted to be a “communication terminal” by virtue of electrically communicating with the other battery packs 
	While Lee does not explicitly teach “an exhaust duct coupled from the pressure regulating valve to an adjacent battery pack,” such ducts were known in the art. See Ichikawa and Aizawa which teach conventional exhaust ducts known in the art down the center of a stack of batteries. A review of the instant specification indicates that the instantly claimed exhaust ducts are mentioned by name in the instant specification, but no particular embodiment is described or depicted. These ducts are 
	Regarding Claim 6, Lee teaches:
a pair of barrier ribs (e.g. G11) on the second height-difference surface, the communication terminal being between the pair of barrier ribs (Fig. 3)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.), in further view of Berthe De Pommery (US 2016/0359174).
	Regarding Claims 14-16, Lee does not teach:
front and rear assembly portions that form complementary shapes at four corner positions on the front and rear
	Berthe De Pommery, however, regarding battery packs that fit together, teaches various permutations for engraved/embossed complementary surfaces in various configurations on front and rear surfaces of neighboring battery packs (see figures, abstract, etc.). 

    PNG
    media_image3.png
    655
    676
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include projecting/grooved complementary assembly portions on the front and rear portions of the Lee case with the motivation to enhance the fit and stability of the battery packs, including to include four embossed and four engraved complementary assembly portions at four corners of the battery pack. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.), in further view of Stocchiero (US Patent No. 6,572,999).
	Regarding Claims 17-20, Lee does not teach:
front and rear paired ribs that protrude from the sides of the case and extend in mutually-facing directions and that are arranged from left to right
	Stocchierio teaches a honeycomb rib pattern that reinforces the side walls of a battery pack (Fig. 5, column 4). It would have been obvious to one of ordinary skill in the art to use a honeycomb as taught in Stocchiero to reinforce the side walls of Lee. Such a pattern would meet the claim limitations requiring pairs that extend in mutually-facing direction and are arranged from left to right. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723